                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Bank of America, N.A.

                                                             8                                    UNITED STATES DISTRICT COURT

                                                             9                                         DISTRICT OF NEVADA

                                                            10    LUCINDA Y. LAWSON,                                    Case No.: 2:20-cv-00340-JCM-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                       Plaintiff,                         STIPULATION AND ORDER TO
                      LAS VEGAS, NEVADA 89134




                                                                                                                        EXTEND TIME FOR BANK OF
                                                            12    v.                                                    AMERICA, N.A. TO RESPOND TO
AKERMAN LLP




                                                                                                                        PLAINTIFF'S COMPLAINT
                                                            13    EQUIFAX INFORMATION SERVICES, LLC
                                                                  and BANK OF AMERICA, N.A.,                            (First Request)
                                                            14
                                                                                  Defendants.
                                                            15

                                                            16            Plaintiff, Lucinda Y. Lawson and defendant Bank of America, N.A. (BANA), by and through

                                                            17   their respective counsel, hereby request the Court, pursuant to Rule 6 of the Federal Rules of Civil

                                                            18   Procedure, grant an extension of time for BANA to answer or otherwise plead in response to the

                                                            19   complaint. In support of this stipulation, BANA states as follows:

                                                            20            1.     Plaintiff filed the complaint on February 18, 2020. (ECF No. 1.) BANA received a

                                                            21   copy of the summons and complaint on or about February 21, 2020. BANA's responsive pleading is

                                                            22   due on or before March 13, 2020.

                                                            23            2.     BANA is currently investigating the allegations of the complaint and needs additional

                                                            24   time to conduct the investigation and respond to the complaint. The time within which to respond has

                                                            25   not expired.

                                                            26            3.     BANA's counsel contacted plaintiff's counsel to request his consent to this extension.

                                                            27   plaintiff's counsel consents to BANA's request. The parties therefore stipulate to extend BANA's

                                                            28   deadline to respond to the complaint by thirty (30) days, through April 13, 2020.
                                                                 52306129;1
                                                             1            4.     This stipulation is not made for the purpose of delay, and it will not prejudice the

                                                             2   parties. The relief requested will not affect any other litigation deadlines in this case.

                                                             3            Respectfully submitted, this 11th day of March, 2020.

                                                             4    AKERMAN LLP                                             KRIEGER LAW GROUP, LLC
                                                             5
                                                                  /s/ Jamie K. Combs                                      /s/ Shawn W. Miller____________
                                                             6    DARREN T. BRENNER, ESQ.                                 DAVID H. KRIEGER, ESQ.
                                                                  Nevada Bar No. 8386                                     Nevada Bar No. 9086
                                                             7    JAMIE K. COMBS, ESQ.                                    SHAWN W. MILLER, ESQ.
                                                                  Nevada Bar No. 13088                                    Nevada Bar No. 7825
                                                             8    1635 Village Center Circle, Suite 200                   2850 W. Horizon Ridge Blvd., Suite 200
                                                                  Las Vegas, Nevada 89134                                 Henderson, Nevada 89052
                                                             9
                                                                  Attorneys for Bank of America, N.A.                     Attorney for Lucinda Y. Lawson
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  IT IS SO ORDERED

                                                                                                                DATE: March 12, 2020
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                Case No.: 2:20-cv-00340-JCM-EJY
                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 52306129;1
